 

AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT

 

This Amendment No. 1 to Employment Agreement (this “Amendment”) is entered into
as of January 10, 2017 between Aspirity Holdings, LLC, a Minnesota limited
liability company (the “Company”) and Scott C. Lutz (“Lutz”).

 

WHEREAS, the Company and Lutz entered into that certain Employment Agreement
dated January 1, 2016 setting forth the terms and conditions of Lutz’ employment
as the Company’s Vice President and Chief Marketing Officer and providing
certain severance benefits and change of control protections (the “Employment
Agreement”);

 

WHEREAS, on August 15, 2016, the Company appointed Lutz to act as its President
and Chief Executive Officer; and

 

WHEREAS, the Company and Lutz desire to amend the Employment Agreement revise
the salary and bonus provisions thereof such that the compensation provided to
Lutz under the Employment Agreement is equivalent to that provided to the
Company’s prior President and Chief Executive Officer.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Lutz agree that the Employment Agreement is hereby
amended as follows:

 

1. Clause (i) of the definition of “Good Reason” set forth in Section 1(f) of
the Employment Agreement shall be amended to state:

 

“ . . . (i) the Executive is not at all times duly elected to the position of
President and Chief Executive Officer . . . .”

 

2. Section 2(a) of the Employment Agreement shall be amended to contemplate that
Lutz has, since August 15, 2016, been employed as the Company’s President and
Chief Executive Officer, rather than the Vice President and Chief Marketing
Officer of the Company. Except as necessary to carry out the intent of the
foregoing sentence, the language of Section 2(a) of the Employment Agreement
shall remain in full force and effect.     3. Section 2(c) of the Employment
Agreement shall be amended, replaced and superseded in its entirety as follows:

 

“Base Salary. As compensation for his services, the Executive shall be paid a
base salary at a minimum annual rate of $240,000 payable in accordance with the
Company’s customary payroll practices, which salary shall be reviewed and may be
increased (but not decreased without the Executive’s Written Consent) from time
to time at the discretion of the Compensation Committee or of the Board of
Directors of the Company.”

 

4. Any and all references to “Base Salary” in the Employment Agreement shall
refer to Lutz’ Base Salary, as increased pursuant to the revised language of
Section 2(c) of the Employment Agreement as set forth in Paragraph 1 of this
Amendment.     5. Where any provision of the Employment Agreement provides that
any compensation, bonus, or other payment to be made to Lutz shall be made by
reference to Exhibit A, the Company agrees and acknowledges that such
compensation, bonus or other payment shall be made by reference to the amounts
payable to the “CEO” or Chief Executive Officer set forth on Exhibit A.

 

[Signature Page(s) to Follow]

 

   

  

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed as
of the day and year first above written.

 

  COMPANY:         ASPIRITY HOLDINGS, LLC         By: /S/ Wiley H Sharp III  
Its: CFO   Name: Wiley H. Sharp III         LUTZ:       /S/ Scott C. Lutz  
Scott C. Lutz

 

[Signature Page to Amendment No. 1 to Employment Agreement]

 

   

  

 

 

